Cooper, Judge.
Appellant was convicted of aggravated assault and armed robbery and appeals from the entry of judgment and sentence on the jury’s verdict and the trial court’s denial of his motion for new trial, raising the general grounds as to the armed robbery conviction.
The evidence, viewed in a light to support the jury’s verdict, shows that appellant stood outside a grocery store and watched the victim, the owner of the store, as he prepared to leave for the evening. Appellant then stepped behind an ice box located on the side of the store, and when the victim came out and locked the doors, appellant came from behind the ice box and stabbed the victim with a knife appellant brought to the scene from his own kitchen. The victim was holding a bag containing cash and mail which he testified appellant took from him and ran across the parking lot. As appellant fled, the victim recognized him and called out his name. Appellant then dropped the bag, and its contents scattered in the parking lot. The victim sought the assistance of store personnel from another grocery store across the street, telling them he had been robbed by appellant. There are conflicts in the evidence as to how the victim came to know appellant. The victim testified that appellant was a customer, and ap*666pellant testified that he was a former store employee. Appellant admitted stabbing the victim with a knife he brought to the scene but contends he went to the store only to collect past due wages and did not intend to take anything and, in fact, did not take anything from the victim.
Decided June 25, 1992.
Kenneth A. Glenn, for appellant.
W. Fletcher Sams, District Attorney, William T. McBroom III, Assistant District Attorney, for appellee.
OCGA § 16-8-41 (a) provides in pertinent part: “[a] person commits the offense of armed robbery when, with intent to commit theft, he takes property of another from the person or the immediate presence of another by use of an offensive weapon. . . .” Based on the foregoing, there was ample evidence from which a rational trier of fact could have found appellant guilty of armed robbery beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979). Accordingly, the trial court did not err in denying appellant’s motion for new trial.

Judgment affirmed.


Sognier, C. J., and McMurray, P. J., concur.